United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEER COMMAND -STATIONS, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1216
Issued: September 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 23, 2013 appellant filed a timely appeal from a March 7, 2013 merit award
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained more than a seven percent permanent
impairment of the left upper extremity for which he received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 17, 2012 appellant, then a 50-year-old high voltage electrician, sustained a
traumatic injury to his left arm when he was attempting to raise a ladder. By decision dated
January 26, 2012, OWCP accepted the claim for complete rupture of the left bicep.
Appellant was initially treated at Jefferson University Hospital on January 18, 2012. A
January 19, 2012 magnetic resonance imaging (MRI) scan revealed a complete tear of the biceps
tendon ruptured distally and mild enlargement of the ulnar nerve with cubital tunnel. On
February 8, 2012 appellant underwent left distal biceps repair under the care of Dr. Luke Austin,
a Board-certified orthopedic surgeon. Postsurgery, he received conservative treatment consisting
of physical therapy.
In a June 1, 2012 medical report, Dr. Austin reported that appellant was doing well four
months after left distal biceps repair. Henoted that appellant had functional range of motion,
good strength, no pain and some loss of supination which he believed would likely improve with
time. Dr. Austin stated that appellant would reach maximum medical improvement (MMI) on
June 6, 2012 and could return to work full duty with restrictions.
On July 26, 2012 appellant submitted a claim for a schedule award (Form CA-7).
In support of his claim, appellant submitted a July 3, 2012 medical report from Dr. David
Weiss,Board-citified in osteopathic medicine. In his report, Dr. Weiss provided a history of
appellant’s injury, reviewed prior medical reports and provided findings on physical
examination. A July 3, 2012 QuickDASH(QD) worksheet rating the disabilities of the left arm,
shoulder and hand provided appellant with a QD disability/symptom score of 36 percent.
Dr. Weiss used appellant’s postoperative history, examination findings, diagnostic studies and
QD scores to process an impairment rating of the left upper extremity using the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).2 According to theElbow Regional Diagnostic Grid,Table 15-4,he identified the left
distal biceps tendon rupture as class 1 with a default value (DV) of five percent.3 Using the QD
score of 36 percent, Functional History (GMFH)equated to a grade modifier of 1;4Physical
Examination (GMPE) of 2due tomoderate problems to the left upper extremity5 and Clinical
Studies (GMCS) of 2due to moderate problems.6
Applying the net adjustment formula at section 15-3, pages 409 and 411 of the A.M.A.,
Guides,7 Dr. Weiss subtracted 1, the numerical value of the class, from the numerical value of
2

A.M.A., Guides (2009).

3

Id. at 399.

4

Id. at 406, Table 15-7.

5

Id. at 408, Table 15-8.

6
7

Id. at 410, Table 15-9.
Id. at 409, 411.

2

the grade modifier for each component (functional history, physical examination and clinical
studies) and then added those values, resulting in a net adjustment of 2 ((1-1) + (2-1) + (2-1)).8
Using Table 15-10, the net adjustment value of 2 moved the grade within the class 2 positions to
the right of the DV at 5 to 7, grade E.9 This resulted in a seven percent left upper extremity
impairment.10
For appellant’s mild sensory deficit of the left ulnar nerve above the mid forearm,
Dr. Weiss indicated that appellant fell within class 1 of the Peripheral Nerve Impairment
Diagnostic Grid at one percent using Table 15-21.11He found a grade modifier of 1 for functional
history due to mild problems and a grade modifier of 0 for asymptomatic clinical studies.12 As
physical examination was not applicable, the net modifier adjustment formula was a negative 1
which shifted the DV of 1 to the left for zero percent left ulnar peripheral nerve impairment.13
Thus, Dr. Weiss concluded that appellant had a total seven percent permanent impairment of his
left upper extremity under the sixth edition of the A.M.A., Guides. He found that appellant
reached MMI on July 3, 2012.
On January 15, 2013 OWCP routed Dr. Weiss’ report, a statement of accepted facts and
the case file to an OWCP district medical adviser (DMA). In a January 15, 2013 report, the
DMA stated that appellant reached MMI of the upper left extremity on July 3, 2012. He noted
appellant’s January 19, 2012 MRI scan of the left upper extremity and his February 8, 2012 left
distal biceps repair. The DMA provided calculations regarding the left distal biceps tendon
rupture using Table 15-4 of the Elbow Regional Diagnostic Grid sixth edition of the A.M.A.,
Guides.14Using the net modifier adjustment formula, he calculated a seven percent impairment of
the distal biceps tendon rupture. Using Table 15-21, the DMA calculated zero percent
impairment of the mild sensory deficit of the left ulnar nerve above the mid forearm.15 Thus, he
concluded that appellant had a seven percent permanent impairment of the left upper extremity,
consistent with the findings and calculations of Dr. Weiss.
By decision dated March 7, 2013, OWCP granted appellant a schedule award claim for
seven percent permanent impairment of the left upper extremity. The date of MMI was noted as
July 3, 2012. The award covered a period 21.84 weeks from July 3, to December 2, 2012.

8

Id.

9

Id. at 412, Table 15-10.

10

Supra note 3.

11

Id. at 443, Table 15-21

12

Supra note 4, note 6.

13

Supra note 11.

14

Supra note 3.

15

Supra note 11.

3

LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.16 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.17
The A.M.A., Guides provide a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).18
In determining impairment for the upper extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the upper extremity
to be rated. With respect to the elbow, the relevant portion of the arm for the present case,
reference is made to Table 15-4 (Elbow Regional Grid) on page 399.Reference is also made to
Table 15-21 (Peripheral Nerve Impairment) on page 443 with respect to the left ulnar nerve
above the mid forearm. After the class of diagnosis (CDX) is determined from the Elbow
Regional Grid (including identification of a default grade value), the Net Adjustment Formula is
applied using the grade modifier for GMFH, grade modifier for GMPE and grade modifier for
GMCS.19 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).20
Under Chapter 2.3, evaluators are directed to provide reasons for their impairment rating choices,
including choices of diagnoses from regional grids and calculations of modifier scores.21
ANALYSIS
OWCP accepted appellant’s claim for complete rupture of the left bicep. The issue is
whether he sustained more than a seven percent permanent impairment of the left upper
extremity for which he received schedule awards. The Board finds that appellant has not met his
burden of proof to establish a greater impairment of the upper left extremity than theseven
percent already awarded.
The Board notes that Dr. Weiss properly determined appellant’s left arm impairment
under the relevant standards of the sixth edition of the A.M.A., Guides. According to Table 15-4
on page 399, appellant fell under the diagnosis-based category of distal biceps tendon rupture,
16

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

17

K.H., Docket No. 09-341 (issued December 30, 2011).For decisions issued after May 1, 2009, the sixth edition
will be applied.B.M., Docket No. 09-2231 (issued May 14, 2010).
18

Supra note 2 at 3, section 1.3, ICF: A Contemporary Model of Disablement.

19

Id. at 385-419.

20

Id. at 411.

21

Id. at 23-28.

4

which has a DV of five percent when residual loss of strength and function with normal motion
are present.22Dr. Weiss further found that, under the grade modifier scheme, appellant’s
diagnosis rating was increased by two percent on Table 15-4 which demonstrated a seven percent
impairment of the left arm. Using Table 15-21 on page 443 of the Peripheral Nerve Impairment
Diagnostic Grid for the ulnar nerve above mid forearm, and the grade modifiers OWCP properly
found zero percent left ulnar peripheral nerve impairment.23 Thus, Dr. Weiss concluded that
appellant had seven percent total permanent impairment of the left upper extremity.
The Board finds that the DMA properly reviewed Dr. Weiss’ report and applied the
appropriate tables and grading schemes of the A.M.A., Guides in determining that appellant had
no more than seven percent permanent impairment of the left upper extremity.24 Moreover, the
date of MMI was correctly noted as July 3, 2012 as the determination of the date ultimately rests
with the medical evidence25 and is usually considered to be the date of the evaluation by the
physician which is accepted as definitive by OWCP.26 Appellant did not submit any additional
medical evidence on appeal which would establish that he has more than seven percent
impairment to the left upper extremity.
On appeal, appellant argues that he was disabled at least 10 to 15 percent and that he
should be awarded an increased schedule award. Both Dr. Weiss and the DMA provided
findings and calculations which supported the seven percent impairment of the left upper
extremity. Appellant may request an increased schedule award based on evidence of a new
exposure or medical evidence showing progression of an employment-related condition resulting
in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he has more than a seven percent
permanent impairment of the left upper extremity for which he received a schedule award.

22

Supra note 3.

23

Supra note 11.

24

W.M., Docket No. 11-1156 (issued January 27, 2012).

25

L.H., 58 ECAB 561 (2007).

26

Mark Holloway, 55 ECAB 321, 325 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated March 7, 2013 is affirmed.
Issued: September 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

